DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments

Applicant amended claims 1,13,14, and 19 and submitted remarks. Examiner finds Applicant’s remarks persuasive (i.e.. it would not have been obvious to one skilled in the art to modify Migita to "stop charging," in the manner claimed, because Migita is already in a state of not charging). As such, a second action non-final is issued as follows:
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Drawing Objections
The drawing amendments attached to this action are acknowledged and hereby approved by the Examiner.
Claim Objections
Claim 19 recites “when the determined voltage deviation exceeds a predetermined threshold”. Claim language “the determined voltage deviation” which 
					Examiner notes
Based on Fig. 3 and the specification which recites:
[0124] In step S17, based on the current voltage and the current capacity increment ΔAhx of the battery, the voltage deviation (ΔVx) between currently measured voltage and the target voltage, …. is determined
[0167] In the present example, the voltage deviation ΔVx between the target voltage and the monitored voltage exceeds the threshold ΔVT. However, charging is not stopped immediately. This is due to the reason that charging is only stopped, when ΔVx is expanding (cf. also step S19 of FIG. 3). In this example this is detected based on a comparison of the currently determined ΔVx (of current execution of step S17 in FIG. 3) with the previously determined ΔVx (of preceding execution of step S17 in the preceding loop of steps S16, S17, S18, S19, S22 of FIG. 3).
Examiner interprets “first voltage deviation” as a difference between a target voltage and the battery voltage monitored at a first time. 
Ex:  ∆Vfirst = Vtarget -Vbat 
where Vbat is the battery voltage monitored at time t1
Examiner interprets “a second voltage deviation” as a difference between the target voltage and the battery voltage monitored at a second time later than the first time. 			
Ex:  ∆Vsecond = Vtarget- Vbat
where Vbat is the battery voltage monitored at time t2	


Therefore, Examiner interprets “compare the first voltage deviation and the second voltage deviation” and “..the second voltage deviation has expanded in comparison to the first voltage deviation” as “the difference between the target voltage and the battery voltage has increased over time t1 and t2”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7,13-14,17,19-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801).
As to claim 1, Luo discloses a control device (Fig. 1, battery control device 100) for controlling charging of a rechargeable battery (Fig. 1, battery control device 100 charges the secondary battery 210 Fig. 4 [0049]), the control device being configured to: 
determine the voltage and the degradation of the battery before starting charging (Fig. 7 the battery control device 100 measures voltage of the secondary 

    PNG
    media_image1.png
    418
    1116
    media_image1.png
    Greyscale

 determine a target charging curve (Fig. 3 above) based on the voltage and degradation (SOH) of the battery (Charging is executed in accordance with the adjusted/selected hysteresis range (i.e. target charging curves above) in Fig. 3 and 8 and not executed in accordance with the said range if voltage is not within said adjusted/selected hysteresis range ([0050]- [0051]). Therefore, SOH dependent hysteresis range/target charging curve is determined based on measured voltage), the target charging curve indicating the target capacity (Fig. 3, 8 capacity is “New product”, SOH>90% or SOH <90%) as a function of a target voltage of the battery (first and second ref values as “target voltage”) during charging (the charging process is executed in accordance with the selected hysteresis/ target charging curve above)
charge the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206 charges the secondary battery 210 until the reaches the second ;
 determine a first voltage deviation between the target voltage (first and second ref values) and the monitored voltage (voltage monitored at S206) based on the target charging curve and the monitored capacity (Fig. 7 S206 Battery 210 is charged until the voltage of battery 210 reaches the second reference value which corresponds to SOH/capacity ([0049] and [0051]). As such, deviation between monitored battery voltage at S206 and target second reference voltage is determined while charging up to the and including the second reference value).
Luo does not disclose/teach the determined voltage is a determined state of charge
Tohda teaches the determined voltage is a determined state of charge (The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039].
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance as taught by Tohda [0006].
Luo in view of Tohda does not disclose/teach determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation; and stop charging, when the first determined voltage deviation exceeds a predetermined threshold and the second voltage deviation has expanded in comparison to the first voltage deviation.
Kubota teaches determine a second voltage deviation (Fig. 3 S107 “Yes” “is overcharge continuous”) between the target voltage (Fig. 2B and [0049], Target Voltage Value V1) and the monitored voltage (Fig. 2 time t2-t3, Fig. 3 S105. The charging voltage value determined at S105 is identified as “monitored voltage”. Step S105 “no” where charging voltage is not greater than or has reached V1 is identified as “first deviation”. S107 “is overcharge continuous? - Yes”, where it is determined charging voltage value at S105 is 1.1 times the target voltage V1 and is identified as “second voltage deviation” ([0052]- [0054]). As such the first and second deviation determines a difference between the monitored voltage at S105 and the target voltage V1) based on the target charging curve (Fig. 2 target curve V1) and the monitored capacity (Fig. 2B indicates capacity of battery relative to target voltage V1); compare the first voltage deviation and the second voltage deviation (Fig. 2 t2-t3, Fig. 3. From Step S105 “no” to S104 (i.e. first deviation) to S105 “yes” to S107 “Yes” where the difference between the target voltage and the battery voltage has increased over time); and stop charging (Fig. 3 S109 and [0057]), when the first determined voltage deviation exceeds a predetermined threshold (From Step S105 “no” to S104 where battery voltage is not greater than or has reached V1 (first deviation) and therefore first deviation has exceed a predetermined threshold ) and the second voltage deviation has expanded in comparison to the first voltage deviation (Interpreted as  “the difference between the target voltage and the battery voltage has increased over time over time t1 and t2”. Fig. 2 t2-t3, Fig. 3 Step S105 “no” to S104 (i.e. first deviation) to 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation; and stop charging, when the first determined voltage deviation exceeds a predetermined threshold and the second voltage deviation has expanded in comparison to the first voltage deviation, as taught by Kubota in order to protect the battery from overcharging in the event that battery protection unit is either operable or inoperable [0057].
As to claim 2, Luo in view of Tohda in view of Kubota teaches the control device according to claim 1, wherein the control device is further configured to: 
store a plurality of predetermined target charging curves each relating to one or more of a different state of charge starting value, at which charging is started, and to a different degradation of the battery (Fig. 3 and 8 of Luo charging curves based on varying SOH at an inherent SOC starting value. [0036] the first reference value and the second reference value may be stored in memory);
 and determine a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]- [0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore, SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
As to claims 3 and 21, Luo in view of Tohda in view of Kubota teaches the control device according to claim 1 and the method according to claim 20.
Luo does not teach comprising: a rechargeable dummy cell; a first circuit configured to charge the battery and the dummy cell, and a second circuit configured to measure the open circuit voltage of the dummy cell, the control device being further configured to: determine the open circuit voltage of the dummy cell by using the second circuit, and determine the state of charge of the battery based on the determined open circuit voltage of the dummy cell. 
Tohda teaches a rechargeable dummy cell (See Fig. 1 for identified dummy cell BTn); 
a first circuit configured to charge the battery and the dummy cell ([0040] and Fig. 1 The battery management unit 4 controls charging assembled battery 1);
a second circuit (battery control unit 3) configured to measures the voltage of the dummy cell (0039] and Fig. 1. The SOC computation section/ battery control unit 3 detects voltage of the battery BTn). 
the control device being configured to: 
determine the voltage of the dummy cell by using the second circuit (The SOC computation section/ battery control unit 3 detects voltage of the battery BTn. [0039]). 
and determine the state of charge of the battery based on the determined voltage of the dummy cell (The SOC computation section/ battery control unit 3 detects SOC based on said voltage of the battery BTn. [0039]).
Tohda is not specifically clear that the measured voltage as described above and in [0039] is an open circuit voltage.
However, Tohda teaches state of charge/SOC (or the DOD) is dependent on OCV (Open Circuit Voltage) [0007].
It would have been obvious to a person of ordinary skill in the art to modify the measured voltage of Tohda to be a measured open circuit voltage, in order to correct and estimate the remaining capacity of a battery as taught by Tohda [0007].
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to include a rechargeable dummy cell, a first circuit configured to charge the battery and the dummy cell, and a second circuit configured to measure the open circuit voltage of the dummy cell, the control device being further configured to: determine the open circuit voltage of the dummy cell by using the second circuit, and determine the state of charge of the battery based on the determined open circuit voltage of the dummy cell in order to detect SOC more easily with higher detection accuracy from a downward-sloping discharge curve  as taught by Tohda [0008].
As to claims 4 and 22, Luo in view of Tohda in view of Kubota teaches the control device according to claim 3 and the method according to claim 21.
Luo does not teach wherein the control device is further configured to: determine the maximum capacity increment of the battery based on the determined state of charge of the battery. 
However, Tohda teaches determining the maximum capacity increment of the battery based on the determined voltage of the dummy cell (based on [0021] of the specification, Examiner interprets “maximum capacity increment” as “Depth of Discharge” (DOD) of the battery. The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039]. Detected SOC of battery BTn corresponds to the SOC (or the DOD) of the assembled battery 1 [0041]).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Tohda to be configured to: determine the maximum capacity increment of the battery based on the determined state of charge of the battery, in order to perform discharge management for fully delivering performance as taught by Tohda [0006].
As to claim 7 and claim 25, Luo in view of Tohda in view of Kubota teaches the control device according to claim 2 and the method according to claim 20.
Luo does not teach further configured to determine the degradation of the battery based on a determined degradation of a dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell. 
 determine the degradation of the battery based on a determined degradation of the dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell (internal resistance of Btn affects deterioration of combined cells Bt1-Btn).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine the degradation of the battery based on a determined degradation of the dummy cell, wherein the degradation of the battery in particular corresponds to the determined degradation of the dummy cell, as taught by Tohda in order to facilitate repairing the battery.
As to claim 13 Luo in view of Tohda in view of Kubota teaches the control device according to claim 3, comprising: a voltage sensor for detecting the open circuit voltage of the dummy cell (Fig. 7 [0039] of Luo). 
As to claim 14 Luo in view of Tohda in view of Kubota teaches the control device according to claim 3, comprising: a temperature sensor for detecting the temperature of the dummy cell and/or the battery ([0036] of Tohda the battery control units 2 and 3).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to include a temperature sensor for detecting the temperature of the dummy cell and/or the battery, as taught by Tohda in order to prevent damaging the battery through overheating or extreme cold.
As to claim 17, Luo in view of Tohda in view of Kubota teaches a battery pack according to claim 15 (Fig. 4 element 4 of Luo). 
vehicle comprising: an electric motor; and the battery pack according to claim 15.
Tohda teaches vehicle comprising: an electric motor, and a battery pack ([0035] An inverter (not illustrated) and a motor (not illustrated) are connected to the drive control unit 5).
It would have been obvious to a person of ordinary skill in the art to modify the device of Luo to include vehicle comprising: an electric motor, and the battery pack according to claim 15, as taught by Tohda as it is a simple substitution of one known element for another to obtain predictable results.
As to claim 19, Luo discloses a method of controlling charging of a rechargeable battery, the method comprising: 
determining the voltage and the degradation of the battery before starting charging (Fig. 7 (S202) the battery control device 100 measures voltage of the secondary battery 210 before charging in S206 [0049]. Battery control device 100 determines if measured battery voltage is between first and second reference values (S204 [0049]). First and second reference values/ hysteresis are set based on SOH (degradation) of battery. Fig. 3 and 8 [0038] lines 1-5 [0050]- [0051]. As such the degradation is determined before charging);
determining a target charging curve based on the determined voltage and degradation of the battery (charging is executed in accordance with the adjusted/selected hysteresis range [0050]- [0051] Fig. 3 and 8. Charging is not executed in accordance with the adjusted/selected hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore, SOH dependent hysteresis , the target charging curve indicating the target capacity as a function of a target voltage of the battery during charging (Fig. 3 and 8 where first and second ref values (target charging curves) is a function of SOH (capacity degradation) of battery. Ex. As seen in Fig. 8 where the battery has degraded to 90% of its initial full charge capacity (e.g.SOH = 90%). The target charge curve is range from 2.8V to 4.2-(1-α)V); 
charging the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206. Battery control device 100 charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value ([0049]), which is adjusted based on SOH (capacity degradation) of battery. (Fig. 3 and 8 [0038] lines 1-5 and [0050]- [0051]) thereby avoiding a fully charged state. As such the capacity is monitored while charging the battery), 
determining a first voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 7 S206. Voltage just below second reference value identified as target voltage. Secondary battery 210 is charged until the voltage of the secondary battery 210 reaches the second reference value in order to avoid overcharging ([0049] and [0051]). As such deviation secondary battery voltage and target voltage is based on monitored capacity); and 
Luo does not disclose/teach the determined voltage is a determined state of charge
 the determined voltage is a determined state of charge (The SOC computation section/ battery control unit 3 detects the SOC of the battery BTn using voltage of battery BTn [0039].
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance as taught by Tohda [0006].
Luo in view of Tohda does not disclose/teach determining a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; comparing the first voltage deviation and the second voltage deviation; and stopping charging, when the determined voltage deviation (interpreted as “first determined voltage deviation”) exceeds a predetermined threshold and the second voltage deviation has expanded in comparison to the first voltage deviation.
Kubota teaches determining a second voltage deviation (Fig. 3 S107 “Yes” “is overcharge continuous”) between the target voltage (Fig. 2B and [0049], Target Voltage Value V1) and the monitored voltage (Fig. 2 time t2-t3, Fig. 3 S105. The charging voltage value determined at S105 is identified as “monitored voltage”. Step S105 “no” where charging voltage is not greater than or has reached V1 is identified as “first deviation”. S107 “is overcharge continuous? - Yes”, where it is determined charging voltage value at S105 is 1.1 times the target voltage V1 and is identified as “second voltage deviation” ([0052]- [0054]). As such the first and second deviation determines a difference between the monitored voltage at S105 and the target voltage based on the target charging curve (Fig. 2 target curve V1) and the monitored capacity (Fig. 2B indicates capacity of battery relative to target voltage V1); comparing the first voltage deviation and the second voltage deviation (Fig. 2 t2-t3, Fig. 3. From Step S105 “no” to S104 (i.e. first deviation) to S105 “yes” to S107 “Yes” where the difference between the target voltage and the battery voltage has increased over time); and stopping charging (Fig. 3 S109 and [0057]), when the determined voltage deviation exceeds a predetermined threshold (From Step S105 “no” to S104 where battery voltage is not greater than or has reached V1 (first deviation) and therefore first deviation has exceed a predetermined threshold) and the second voltage deviation has expanded in comparison to the first voltage deviation (Interpreted as  “the difference between the target voltage and the battery voltage has increased over time over time t1 and t2”. Fig. 2 t2-t3, Fig. 3 Step S105 “no” to S104 (i.e. first deviation) to S105 “yes” to S107 “Yes” (i.e. “is overcharge continuous”) where the it was determined that the charging voltage equals or less than the target voltage (first deviation) and then determined that the charging voltage is 1.1 times target voltage (second deviation).  As such the difference between the target voltage and the battery voltage has increased over time between the first deviation and the second deviation).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation; and stop charging, when the first determined voltage deviation exceeds a predetermined threshold and the second voltage deviation has expanded in comparison 
As to claim 20, Luo in view of Tohda in view of Kubota teaches the method according to claim 19, further comprising the steps of: 
storing a plurality of predetermined target charging curves each relating to one or more of a different state of charge starting value, at which charging is started, and a different degradation of the battery (Fig. 3 and 8 of Luo charging curves based on varying SOH at an inherent SOC starting value. [0036] the first reference value and the second reference value may be stored in memory); and determining a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]- [0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore, SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801) in view of Ichikawa (US 20130294479).

As to claim 26,28, Luo in view of Tohda in view of Kubota teaches the method according to claim 25, wherein the degradation of the battery is determined based on a predetermined degradation rate of the dummy cell (internal resistance of Btn affects deterioration of combined cells Bt1-Btn). 
Luo in view of Tohda in view of Kubota does not teach wherein the degradation of the battery is determined based on a temperature/frequency distribution of the dummy cell.
Ichikawa teaches a temperature/frequency distribution of the dummy cell. ([0049] and Fig. 5).
It would have been obvious to a person of ordinary skill in the art to modify the method of Luo to include a temperature/frequency distribution of the dummy cell, in order estimate the degradation state of the dummy cell as taught by Ichikawa [0010]- [0011].
As such since the temperature/frequency distribution of the dummy cell determines the degradation state of the dummy cell as taught by Ichikawa and the dummy cell in included in the battery Bt1-Btn, the degradation of the battery Bt1-Btn is based on a predetermined degradation rate of the dummy cell determined by the temperature/frequency distribution curve.
As to claim 28, Luo in view of Tohda in view of Kubota in view of Ichikawa teaches the method according to claim 26, wherein the temperature/frequency distribution of the dummy cell is determined by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime ([0049] and Fig. 5 of Ichikawa).
Claims 5-6, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801) in view of Inoue (US20140327306).
As to claims 5 and 23, Luo in view of Tohda in view of Kubota teaches wherein the control device is according to claim 4 and the method according to claim 22.
Luo does not teach further configured to: charge the battery and the dummy cell by using the first circuit nor monitor the current capacity increment of the battery which has been charged, and stop charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment. 
Regarding further configured to: charge the battery and the dummy cell by using the first circuit, Tohda teaches further configured to: charge the battery and the dummy cell by using the first circuit ([0040] the battery management unit 4 controls charging of the assembled battery 1).
Regarding monitoring the current capacity increment of the battery which has been charged, and stop charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment, Inoue teaches monitoring the current capacity increment of the battery which has been charged, and stopping charging, when the current capacity increment of the battery exceeds the determined maximum capacity increment ([0096]-[0097] Fig. 13 S18 confirms whether or not the state of charge of the storage battery 1 is equal to or greater than 95%,  “Yes”, and then ends charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Luo to monitor the 
As to claim 6 and 24, Luo in view of Tohda in view of Kubota in view of Inoue teaches the control device according to claim 5 and the method according to claim 23,
Luo does not teach wherein the control device is further configured to: determine the current capacity increment of the battery based on one or more of the charging current, the charging time of the battery, and the open circuit voltage of the dummy cell. 
Tohda teaches determine the current capacity increment of the battery based on one or more of the charging current, the charging time of the battery, and the open circuit voltage of the dummy cell (The SOC computation section detects the SOC of the battery BTn (corresponds to the SOC/DOD of the assembled battery 1) using the voltage of the battery BTn [0039], [0041] Btn. Tohda teaches SOC or the DOD is dependent on OCV [0007]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Luo to determine the current capacity increment of the battery based on the charging current and the charging time of the battery, and/or based on the open circuit voltage of the dummy cell, in order to perform discharge management for fully delivering performance as taught by Tohda [0006].
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801) in view of Koji (WO2014111784) in view of Ichikawa (US 20130294479).
As to claim 8, Luo in view of Tohda in view of Kubota teaches the control device according to claim 7.
Luo in view of Tohda in view of Kubota does not disclose/teach wherein the control device is further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell and a predetermined degradation rate of the dummy cell. 
Koji teaches to determine the degradation of the dummy cell based on a predetermined degradation rate of the dummy cell ([0133] of Koji the internal resistance (deterioration) of the single cell 11 increases as the battery temperature decreases (e. g. degradation rate and temperature/frequency distribution of single cell 11). 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine the degradation of the dummy cell based on a predetermined degradation rate of the dummy cell, in order to determine the dummy cells SOH).
Regarding further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell, Ichikawa teaches further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell ([0016] The temperature distribution of the electric storage apparatus can show the relationship between the 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to be further configured to determine the degradation of the dummy cell based on a temperature/frequency distribution of the dummy cell, in order estimate the deterioration state of the assembled battery as taught by Ichikawa ([0010]- [0011], [0016]).
As to claim 10, Luo in view of Tohda in view of Kubota in view of Ichikawa in view of Koji teaches the control device according to claim 8, wherein the control device is further configured to determine the temperature/frequency distribution of the dummy cell by recording, for each temperature of the dummy cell, how much time the dummy cell had this temperature during its lifetime ([0049] and Fig. 5 of Ichikawa).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to be further configured to determine the temperature/frequency distribution of the dummy cell by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime, in order estimate the deterioration state of the assembled battery as taught by Ichikawa [0010]- [0011].
Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801) in view of Anbuky (US 20050001627).
As to claim 9 and 27, Luo in view of Tohda in view of Kubota teaches the control device according to claim 7 and the method according to claim 25.
Luo in view of Tohda in view of Kubota does not disclose/teach wherein the determination of the degradation of the dummy cell is based on the Arrhenius equation. 
Anbuky teaches wherein the determination of the degradation of the battery cell is based on the Arrhenius equation [0033] a rule of thumb derived from Arrhenius' equation is that for every 10. degree. C. rise in temperature, the operational life of the battery is reduced by half.
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the determination of the degradation of the battery cell is based on the Arrhenius equation, in order to obtain the reserve life of a battery operated at any ambient temperature: as taught by Anbuky [0036].
Claim 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Tohda (US 20130022843) in view of Kubota (US20110309801) in view of Christensen (US 20150064533)
As to claim 15, Luo in view of Tohda in view of Kubota teaches discloses a battery pack (Fig. 4 10) comprising: at least one battery (Fig. 4 element 4 of Luo); and a control device according to claim 1 (battery control device 100 of Luo). 
Luo in view of Tohda in view of Kubota does not teach in particular a solid state bipolar battery
 a solid state bipolar battery (Abstract and [0022]) It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in order to increase the voltage of a battery cell as well as to optimize the packaging design.
As to claim 16, Luo in view of Tohda in view of Kubota teaches a battery charging system comprising: at least one battery (Fig. 4 element 4 of Luo); a charging device for the battery (External power supply, Fig. 4); and a control device according to claim 1 (battery control device 100). 
Luo in view of Tohda in view of Kubota does not teach in particular a solid state bipolar battery
Christensen teaches a solid state bipolar battery (Abstract and [0022]) It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in order to increase the voltage of a battery cell as well as to optimize the packaging design.
As to claim 18, Luo in view of Tohda in view of Kubota teaches at least one battery (Fig. 4 element 4 of Luo) and a control device according to claim 1 (battery control device 100 of Luo).
Luo in view of Kubota does not teach a vehicle comprising: an electric motor, the at least one battery; in particular a solid state bipolar battery, and the control device according to claim 1.
vehicle comprising: an electric motor, at least one battery, and a control device according to claim 1,
Tohda teaches vehicle comprising: an electric motor ([0035]), at least one battery (battery 1, Fig. 1), and a control device according to claim 1 (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art to modify the device of Luo to include a vehicle comprising: an electric motor, at least one battery, and a control device according to claim 1, as taught by Tohda as it is a simple substitution of one known element for another to obtain predictable results.
Regarding in particular a solid state bipolar battery, Christensen teaches a solid state bipolar battery (Abstract and [0022])
It would have been obvious to a person of ordinary skill in the art to modify the battery of Luo to include a solid state bipolar battery, as taught by Christensen in order to increase the voltage of a battery cell as well as to optimize the packaging design.
It would have been obvious to a person of ordinary skill in the art to modify the method of Luo wherein the temperature/frequency distribution of the dummy cell is determined by recording for each temperature of the dummy cell how much time the dummy cell had this temperature during its lifetime, in order estimate the deterioration state of the assembled battery as taught by Ichikawa [0010]- [0011].
Claim 1,2,11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20150291050) in view of Koji (WO2014111784) in view of Kubota (US20110309801).
As to claim 1, Luo discloses a control device (battery control device 100) for controlling charging of a rechargeable battery (Fig. 1, battery control device 100 charges the secondary battery 210 [0049]), the control device being configured to: 
determine the voltage and the degradation of the battery before starting charging (Fig. 7 (S202) the battery control device 100 measures voltage of the secondary battery 210 before charging in S206 [0049]. Battery control device 100 determines if measured battery voltage is between first and second reference values (S204 [0049]). First and second reference values/ hysteresis are set based on SOH (degradation) of battery. Fig. 3 and 8 [0038] lines 1-5 [0050]- [0051]. As such the degradation is determined before charging).
 determine a target charging curve based on the voltage and degradation of the battery (charging is executed in accordance with the adjusted/selected hysteresis range [0050]- [0051] Fig. 3 and 8. Charging is not executed in accordance with the adjusted/selected hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore, SOH dependent hysteresis range/target charging curve is selected based on measured voltage), the target charging curve indicating the target capacity as a function of the target voltage of the battery during charging (Fig. 3 and 8 where first and second ref values (target charging curves) is a function of SOH (capacity degradation) of battery. Ex. As seen in Fig. 8 where the battery has degraded 
charge the battery thereby monitoring the capacity and the voltage of the battery (Fig. 7 S206. Battery control device 100 charges the secondary battery 210 until the voltage of the secondary battery 210 reaches the second reference value ([0049]), which is adjusted based on SOH (capacity degradation) of battery. (Fig. 3 and 8 [0038] lines 1-5 and [0050]- [0051]) thereby avoiding a fully charged state. As such the capacity is monitored while charging the battery), determine the voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity (Fig. 7 S206. Voltage just below second reference value identified as target voltage. Secondary battery 210 is charged until the voltage of the secondary battery 210 reaches the second reference value in order to avoid overcharging ([0049] and [0051]). As such deviation secondary battery voltage and target voltage is based on monitored capacity).
Luo does not disclose/teach the determined voltage is a determined state of charge
Koji teaches the determined voltage is a determined state of charge ([0051] The determination as to whether or not the SOC of the single cell 11 has reached the set value is made on the basis of the CCV of the single cell 11, which is detected by the monitoring unit 20 (the voltage monitoring IC 20a).
It would have been obvious to a person of ordinary skill in the art to modify the determined voltage of Luo to be a determined state of charge, in order to easily and accurately detect the depth of discharge to fully deliver performance.
determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation; and stop charging, when the first determined voltage deviation exceeds a predetermined threshold and the second voltage deviation has expanded in comparison to the first voltage deviation.
Kubota teaches determine a second voltage deviation (Fig. 3 S107 “Yes” “is overcharge continuous”) between the target voltage (Fig. 2B and [0049], Target Voltage Value V1) and the monitored voltage (Fig. 2 time t2-t3, Fig. 3 S105. The charging voltage value determined at S105 is identified as “monitored voltage”. Step S105 “no” where charging voltage is not greater than or has reached V1 is identified as “first deviation”. S107 “is overcharge continuous? - Yes”, where it is determined charging voltage value at S105 is 1.1 times the target voltage V1 and is identified as “second voltage deviation” ([0052]- [0054]). As such the first and second deviation determines a difference between the monitored voltage at S105 and the target voltage V1) based on the target charging curve (Fig. 2 target curve V1) and the monitored capacity (Fig. 2B indicates capacity of battery relative to target voltage V1); compare the first voltage deviation and the second voltage deviation (Fig. 2 t2-t3, Fig. 3. From Step S105 “no” to S104 (i.e. first deviation) to S105 “yes” to S107 “Yes” where the difference between the target voltage and the battery voltage has increased over time); and stop charging (Fig. 3 S109 and [0057]), when the first determined voltage deviation exceeds a predetermined threshold (From Step S105 “no” to S104 where battery voltage is not greater than or has reached V1 (first deviation) and therefore first and the second voltage deviation has expanded in comparison to the first voltage deviation (Interpreted as  “the difference between the target voltage and the battery voltage has increased over time over time t1 and t2”. Fig. 2 t2-t3, Fig. 3 Step S105 “no” to S104 (i.e. first deviation) to S105 “yes” to S107 “Yes” (i.e. “is overcharge continuous”) where the it was determined that the charging voltage equals or less than the target voltage (first deviation) and then determined that the charging voltage is 1.1 times target voltage (second deviation).  As such the difference between the target voltage and the battery voltage has increased over time between the first deviation and the second deviation).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to determine a second voltage deviation between the target voltage and the monitored voltage based on the target charging curve and the monitored capacity; compare the first voltage deviation and the second voltage deviation; and stop charging, when the first determined voltage deviation exceeds a predetermined threshold and the second voltage deviation has expanded in comparison to the first voltage deviation, as taught by Kubota in order to protect the battery from overcharging in the event that battery protection unit is either operable or inoperable [0057].
As to claim 2, Luo in view of Koji in view of Kubota teaches the control device according to claim 1, further configured to: store a plurality of predetermined target charging curves each relating to a different state of charge starting value, at which charging is started, and/or to a different degradation of the battery (Fig. 3 and 8 of Luo charging curves based on varying SOH. [0036] the first reference value , and determine a target charging curve by selecting a suitable target charging curve based on the determined state of charge and degradation of the battery (charging is executed in accordance with the SOH dependent hysteresis range [0050]- [0051] Fig. 3 and 8 of Luo. Charging is not executed in accordance with the SOH dependent hysteresis range if voltage is not within adjusted/selected hysteresis range. Therefore, SOH dependent hysteresis range/target charging curve is selected based on measured voltage).
As to claim 11 Luo in view of Koji in view of Kubota teaches the control device according to claim 2, wherein the control device is further configured to control charging of a battery of a specific battery type comprising a predetermined degradation rate (S102 if Fig. 6 of Luo).
Luo does not disclose/teach wherein a dummy cell has a degradation rate which correlates with the degradation rate of the battery which in particular is the same degradation rate
Koji teaches wherein a dummy cell has a degradation rate which correlates with the degradation rate of the battery (internal resistance of single cell 11 affects internal resistance of battery 10 of Koji), which in particular is the same degradation rate ([0060]- [0062] describing deterioration of single cells 11 which are the same which constitutes the battery 10 and is therefore the deterioration rate of battery 10). 
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the dummy cell has a degradation rate which correlates with the degradation rate of the battery which in particular is the same degradation rate as taught by Koji in order to detect if the battery is capable of delivering sufficient performance to the load if one of the cells deteriorated.
As to claim 12 Luo in view of Koji in view of Kubota teaches the control device according to claim 11, wherein the battery of the specific battery type comprises a predetermined capacity (Fig. 6 of Luo and [0038] where capacity is determined using SOH)
Luo does not disclose/teach wherein the dummy cell has a capacity which correlates with the capacity of the battery, and which in particular is the same capacity.
Koji teaches wherein the dummy cell has a capacity which correlates with the capacity of the battery (Capacity of dummy cell 11 affects capacity of battery 10), and which in particular is the same capacity ([0066] of Koji FIG. 3, a left side ordinate shows the SOC of the battery pack 10 or the single cell 11)
It would have been obvious to a person of ordinary skill in the art to modify the control device of Luo to wherein the dummy cell has a capacity which correlates with the capacity of the battery, and which in particular is the same capacity as taught by Koji in order to detect if the battery is capable of delivering sufficient performance to the load if one of the cells deteriorated.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859